Citation Nr: 0705629	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  02-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to Agent Orange exposure or 
secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to an increased evaluation for causalgia of 
the left foot.

4.  Entitlement to an increased evaluation for diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1969 
to February 1974.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

At the December 2006 Board hearing, the veteran raised a 
claim for entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus, type II, and a claim for entitlement to a 
total disability rating based on individual unemployability.  
These issues are referred to the RO for action deemed 
appropriate. 

The issue of entitlement to an increased evaluation for 
causalgia of the left foot is addressed in the remand portion 
of the decision below and is remanded to the RO via the 
Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that post 
traumatic stress disorder (PTSD) is related to service.

2.  The medical evidence of record demonstrates that 
peripheral neuropathy is not related to service or to Agent 
Orange exposure and is not caused or aggravated by service-
connected diabetes mellitus, type II.  

3.  Diabetes mellitus, type II, is manifested by twice daily 
insulin and a restricted diet.


CONCLUSIONS OF LAW

1.  PTSD was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2006).

2.  Peripheral neuropathy was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred, to include as due to Agent Orange exposure, 
and is not proximately due to or the result of service-
connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).

3.  The criteria for an increased evaluation for diabetes 
mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for PTSD and for peripheral neuropathy and 
claim for entitlement to an increased evaluation for diabetes 
mellitus, type II, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claims, August 2001, April 2003, and June 2004 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the letters did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because service connection is granted for PTSD and the 
preponderance of the evidence is against service connection 
for peripheral neuropathy and an increased evaluation for 
diabetes mellitus, type II.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letters also 


essentially requested that the veteran provide any evidence 
in his possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
VA is required to provide a medical examination when such an 
examination is necessary to make a decision on a claim, none 
is required with respect to peripheral neuropathy.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Here, as is discussed further below, the 
evidence of record does not establish an inservice incurrence 
of peripheral neuropathy.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Service connection for PTSD

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the criteria of Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).

Service personnel records indicated the veteran was in 
Vietnam from July 1969 to December 1970.  During the 
veteran's time in Vietnam, his military occupational 
specialty was light artillery crewman.  At service discharge, 
the veteran's military occupational specialty was equipment 
maintenance clerk.  A record of assignments shows that during 
the veteran's time in Vietnam, his duties were cannoneer and 
gunner.  The veteran was awarded the National Defense Service 
Medal, Vietnam Service Medal, Army Commendation Medal, 
Republic of Vietnam Campaign Medal, 3 O/S bars, Good Conduct 
Medal, and 1 service stripe.  

A December 1973 service medical record noted no evidence of 
psychopathology upon examination.  The veteran's April 1974 
service discharge examination noted normal psychiatric 
status.  

In a March 2003 VA psychosocial history, the veteran reported 
dreams of a friend being killed in Vietnam.  June and 
December 2003 VA records diagnosed PTSD and major depression.  
In a March 2004 VA psychosocial history, a previous PTSD 
diagnosis was noted.  The veteran reported that he had been a 
crew chief on mechanized infantry in Vietnam, that he had 
been in heavy combat, and that during Vietnam, 2 soldiers had 
been killed near him during firefights.  The examiner found 
that the original stressor criteria, the re-experiencing 
criteria, the avoidance and numbing criteria, and the arousal 
criteria were all met.  The assessment was chronic PTSD.  The 
examiner noted that the veteran exhibited symptoms of PTSD 
that were common to the disorder as established by the DSM-
IV.  In an April 2004 VA record, PTSD and major depressive 
disorder were assessed.  A May 2004 VA record noted the 
veteran was being followed for PTSD.  July and August 2004 VA 
records noted a history of PTSD.  Another August 2004 VA 
record noted a diagnosis of PTSD that met the DSM-IV 
criteria.

In an August 2004 lay statement, the veteran stated that he 
was with the "4th of the 60th" Artillery unit.  He stated the 
unit was in the An Loa Valley and the Ashaw Valley.  He 
reported that during service in Vietnam he saw a lot of 
people killed.  In an August 2004 PTSD Questionnaire, the 
veteran reported that a fellow soldier, Jerry A., was wounded 
in action, by being blown off a duster.  

In September 2004, the RO requested verification of the 
alleged stressor from the U.S. Armed Service Center for Unit 
Records Research (now the U.S. Army and Joint Services 
Records Research Center or JSRRC).  

September, October and November 2004 VA medical records 
assessed chronic PTSD and recurrent major repressive 
disorder.  In a January 2005 VA record, the assessment was 
PTSD.

In March 2005, JSRRC responded that there was no Jerry A. 
killed or wounded during the veteran's Vietnam tour.  JSRRC 
noted, however, that there was a Harry A. listed as wounded 
due to artillery fire in September 1970 and a Richard A. as 
wounded during a combat operation due to a rocket propelled 
grenade in October 1969.  Both service members were assigned 
to the First Field Force Vietnam, the headquarters of the 4th 
Battalion of the 60th Artillery unit.  Both service members 
had the identical last name as Jerry A.  JSRRC noted a 
positive stressor indicator.  

In a March 2005 letter, a VA psychiatrist and clinical nurse 
specialist stated that the veteran was receiving treatment 
for PTSD.  The treatment providers stated that the veteran 
was fired upon and saw fellow soldiers wounded.  The 
providers also stated that the veteran's intrusive memories, 
hyperarousal, and avoidance behaviors were related to 
traumatic experiences in Vietnam.  

A February 2006 VA PTSD examination was conducted upon a 
review of the claims file.  The examiner noted the veteran 
was a reliable and relevant historian.  The veteran reported 
that he was in Vietnam for two years, participated in combat 
but was not injured, saw a lot of destruction, witnessed a 
lot of dead bodies, and was involved in crossfire.  He stated 
that he witnessed a friend being blown by a land mine, 
although his friend survived, and witnessed other unit 
members dying in combat.  The veteran reported one inpatient 
treatment for depression years ago, and outpatient treatment 
of a few years for depression and PTSD.  He reported that his 
depression was secondary to PTSD, multiple deaths in his 
family, the war, medical problems, and chronic pain.  The 
veteran reported nightmares and flashbacks for 35 years, 
which intensified around the time of the first Gulf War in 
1993, 2 to 3 nightmares per week, recurrent intrusive 
thoughts, a foreshortened sense of the future, and felt his 
life would not improve.  He reported detachment from others, 
a diminished interest in significant activities, did not want 
to talk about war experiences, and had difficulty falling and 
staying asleep.  He also reported an exaggerated startle 
response, hypervigilance, depression over young soldiers 
dying in Iraq and Afghanistan, hopelessness, being tired of 
watching television and reading newspapers about the war not 
caring whether he lived or died, and guilt over making it 
home alive while others did not.  

Upon examination, the veteran was cooperative and open, with 
a mildly restricted affect and depressed mood, good eye 
contact, regular rate and rhythm of speech, and goal-directed 
thought processes, and no suicidal or homicidal ideations or 
auditory or visual hallucinations.  The impression was PTSD, 
chronic.  The examiner opined that the DSM-IV criteria for 
PTSD were met and that the veteran's PTSD symptoms were due 
to Vietnam.  The examiner also noted that the veteran did not 
warrant another diagnosis.  

The Board finds that the evidence of record supports a 
finding of service connection for PTSD.  The veteran has a 
current diagnosis of PTSD that conforms to the DSM-IV 
criteria.  38 C.F.R. § 4.125; see also Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  In addition, the veteran's 
testimony regarding his stressor and JSRRC's verification of 
a strikingly similar named-serviceman dying in the veteran's 
unit constitute credible evidence of an inservice stressor.  
38 C.F.R. § 3.304(f).  Moreover, the evidence of record 
demonstrates a link, established by medical evidence, between 
current symptoms and an inservice stressor.  38 C.F.R. 
§ 3.304(f).  The VA examiner, upon a review of the claims 
file which includes the JSRRC response indicating the 
verified stressor, specifically found that the veteran's PTSD 
was due to his Vietnam service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that the Board is not free to 
substitute its own judgment for that of such an expert); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding 
that factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Accordingly, 
because PTSD is diagnosed in accordance with DSM-IV criteria, 
and there is credible supporting evidence of an inservice 
stressor, and a medical opinion linking the diagnoses to the 
stressor, service connection for PTSD is warranted.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for peripheral neuropathy

As noted above, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Board notes that the veteran served in Vietnam from July 
1969 to December 1970.  This evidence confirms that the 
veteran served in Vietnam and is presumed to have been 
exposed to Agent Orange. Thus, the issue is whether the 
veteran has a disease or injury eligible for presumptive 
service connection.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service and resolves 
within 2 years of the date of onset.  38 C.F.R. 
§ 3.307(a)(6)(ii). 

The Board finds that the veteran's peripheral neuropathy is 
not a presumptive disease.  The veteran's peripheral 
neuropathy is not acute or subacute because it has been 
consistently present since first diagnosed in 2001.  Acute is 
defined as usually of rapid onset, brief, and not prolonged.  
See STEDMAN'S MEDICAL DICTIONARY 22 (27th ed. 2000).  In 
addition, peripheral neuropathy was not diagnosed until 
October 2001, and thus did not manifest within one year of 
service discharge.  Accordingly, presumptive service 
connection is not warranted for peripheral neuropathy.

Notwithstanding the foregoing, the veteran may still 
establish service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson, 12 Vet. App. at 253.

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the 


current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

The veteran's service medical records are negative for 
peripheral neuropathy.

In a July 2001 statement, the veteran asserted that his 
peripheral neuropathy was due to Agent Orange exposure.  

In a November 2000 private medical record, there was no 
evidence of neuropathy on clinical examination.  In an April 
2001 private record, diabetes mellitus, with resultant 
complications of severe peripheral neuropathy was noted.  

An October 2001 VA fee-based examination was conducted.  The 
examiner diagnosed severe peripheral neuropathy of the upper 
and lower extremities upon a physical examination.  The 
examiner opined that neuropathy of this type was not caused 
by diabetes mellitus of one year.  The examiner also noted 
that other tests indicated there was some other cause of 
peripheral neuropathy, including possibly Agent Orange.  The 
examiner's opinion was that diabetes mellitus had not caused 
peripheral neuropathy.  

A November 2001 private medical record noted the impression 
was diabetic peripheral neuropathy.  A March 2003 private 
record assessed diabetic neuropathy.  

A May 2003 VA medical record assessment was diabetic 
neuropathy.  A December 2003 VA record noted a prior medical 
history of diabetes mellitus, with severe neuropathy.  A 
March 2004 VA record assessed diabetes mellitus, with 
peripheral neuropathy.  August 2004 VA records noted a prior 
history of diabetes mellitus, with peripheral neuropathy and 
diagnosed diabetic neuropathy.  In a September 2004 VA 
record, the veteran reported neuropathy of the legs, hands, 
and face.  A November 2004 VA record noted a prior medical 
history of neuropathy.  A January 2005 VA record noted 
diabetes mellitus, with neuropathy.  A February 2005 VA 
record diagnosed diabetic neuropathy.  

The Board finds that the evidence of record does not support 
a finding of direct service connection.  There is a diagnosis 
of peripheral neuropathy.  Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  But there is no evidence of an inservice 
incurrence of peripheral neuropathy.  Hickson, 12 Vet. App. 
at 253 (holding that service connection requires medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury).  Moreover, 
the medical evidence of record indicates that the veteran's 
peripheral neuropathy is not related to service.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  Peripheral 
neuropathy was not diagnosed until October 2001, over 25 
years after service discharge.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Accordingly, 
direct service connection for peripheral neuropathy is not 
warranted.

The Board also finds that the evidence of record does not 
support service connection as secondary to diabetes mellitus, 
type II.  As indicated above, there is a current diagnosis of 
peripheral neuropathy.  Degmetich, 104 F.3d at 1333.  But the 
October 2001 VA examiner found that the veteran's peripheral 
neuropathy was not the type caused by diabetes mellitus, 
based on the length of time that diabetes had been diagnosed 
and on lab results.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (holding that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion); 
see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that the Board is not free to substitute its own 
judgment for that of such an expert).  Although the claims 
file contains multiple assessments of diabetic neuropathy, 
the assessments are not based on clinical evaluations by the 
medical treatment providers.  Accordingly, secondary service 
connection for peripheral neuropathy is not warranted.



Increased evaluation for diabetes mellitus, type II

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a March 2002 rating decision, the RO granted service 
connection for diabetes mellitus, type II, and assigned a 20 
percent evaluation under 38 C.F.R. § 4.119, Diagnostic Code 
7913, effective May 21, 2001.  In April 2003, the veteran 
filed a claim for entitlement to an increased evaluation.  By 
a May 2003 rating decision, the RO continued the 20 percent 
evaluation, but granted an earlier effective date of May 8, 
2001.  The veteran appealed.

A July 2002 private medical record noted uncontrolled 
diabetes mellitus.  The plan was to follow a recommended diet 
and to exercise as tolerated.  A March 2003 private record 
assessed poorly-controlled diabetes mellitus.  The plan was 
an eating plan and a weekly meeting with diabetic provider.  
Another March 2003 private record noted the veteran was 
taking insulin twice per day and followed an eating plan.  

A March 2003 VA medical record noted the veteran took insulin 
twice per day and was to eat meals as discussed with the 
medical provider.  

An April 2003 private medical record diagnosed hyperglycemia, 
possibly early hyperosmolar state.  The discharging insulin 
dose was twice per day.  It was noted that an elevated 
hemoglobin A1c indicated uncontrolled diabetes for the 
preceding 4 months.  The impression was 
hyperglycemia/uncontrolled diabetes.  Another April 2003 
private record noted poorly-controlled diabetes mellitus, 
type II, and indicated the veteran was taking insulin twice 
per day.  

An April 2003 VA medical record assessed diabetes mellitus, 
type II.  A May 2003 VA record noted the veteran took twice 
daily insulin and was also taking glyburide.  The assessment 
was diabetes mellitus, type II.  A diet plan was recommended.  
An October 2003 VA record indicated a recommended eating plan 
and the provider recommended the veteran begin an exercise 
plan.  A December 2003 VA record noted the veteran was taking 
insulin twice per day and was also taking glyburide.  The 
plan was to continue twice daily insulin.  A January 2004 VA 
record noted a special diet but that the veteran was limited 
in exercise due to degenerative joint disease.  The diagnosis 
was diabetes mellitus, type II.  An April 2004 VA record 
recommended weight loss through diet and exercise.  

August 2004 VA medical records noted the veteran's 
medications included glyburide and insulin.  The veteran was 
encouraged to do chair activities and exercises and was 
instructed in a diet plan.  September 2004 VA records noted 
poorly-controlled diabetes mellitus.  The plan was twice 
daily insulin, diet, and activity.  October 2004 VA records 
noted the veteran was using metformin and that he had lost 
weight by making food changes and increasing his activity.  
In a January 2005 VA medical record, the veteran reported 
better food choices and that he had lost weight.  The 
examiner and the veteran discussed increasing his activity 
with pool exercise.  The veteran stated that he would 
consider beginning an exercise program.

The veteran's diabetes mellitus is rated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
which contemplates diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is assigned for the 
requirement of insulin, a restricted diet, and regulation of 
activities.  A 60 percent evaluation is assigned for the 
requirements of a 40 percent evaluation and, in addition, 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
evaluation is assigned for the requirements of a 40 percent 
evaluation, and in addition, episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board finds that an increased evaluation is not 
warranted.  The veteran does require twice daily insulin and 
a restricted diet.  But the evidence of record does not show 
regulation of activities.  Medical treatment providers in 
July 2002 recommended exercise as tolerated.  Medical 
providers in October 2003, April 2004, and August 2004 
recommended an exercise plan or chair exercises.  Most 
recently, in January 2005, a medical provider recommended 
increasing activities and pool exercise.  Moreover, 
hyperglycemia was diagnosed only once, in April 2003, and 
there was no evidence of hospitalizations.  Accordingly, an 
increased evaluation for diabetes mellitus, type II, is not 
warranted.  

No other diagnostic code is applicable to the veteran's 
diabetes mellitus, type II.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is granted.

Service connection for peripheral neuropathy, to include as 
due to Agent Orange exposure and as secondary to diabetes 
mellitus, type II, is denied.

An increased evaluation for diabetes mellitus, type II, is 
denied.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The most recent examination of the veteran's left foot was in 
October 2001.  Although in the absence of assertions or 
evidence that the disability has undergone an increase in 
severity since the time of the last examination, the passage 
of time since an otherwise adequate examination does not 
necessitate a new examination, see VAOPGCPREC 11-95, 60 Fed. 
Reg. 43,186 (1995), the veteran has alleged symptoms that are 
worse than the symptoms he reported in the October 2001 VA 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(holding that the duty to assist includes a thorough and 
contemporaneous medical examination).

Moreover, it isn't clear from the medical evidence of record 
which left foot and leg symptoms are due to service-connected 
causalgia and which are due to nonservice-connected 
peripheral neuropathy.  Accordingly, the Board finds that a 
remand for a new examination is required.  Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may 
be required if record before the Board contains insufficient 
medical information for evaluation purposes).

Accordingly, the case is remanded for the following action:

1.  The RO must make arrangements with an 
appropriate VA medical facility to afford 
the veteran an examination to determine 
the current severity of his causalgia of 
the left foot.  The claims folder must be 
made available to the examiner for review.  
All indicated tests and studies, to 
include flexion of the left knee, must be 
accomplished, and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner is 
specifically requested to provide an 
opinion whether there is mild, moderate, 
or moderately severe incomplete paralysis 
or complete paralysis.  The examiner must 
also provide an opinion indicating which 
left leg and foot symptoms and findings 
are due solely to causalgia of the left 
foot and which are due to peripheral 
neuropathy.  If the examiner is unable to 
provide any of the requested information 
with any degree of medical certainty, the 
examiner must clearly so state, and 
explain why.  The rationale for each 
opinion expressed must also be provided.  
The report prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


